DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022  has been entered.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1, 2, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinoki et al., US 2010/0248026, in view of Kawakami, US 5582931, and in further view of Ueda et al., JP 2018106879, and still in further view of Miyamae Yuichiro, JP 2018156854.
Regarding claim 1, Hinoki et al., teaches an electrode for a rechargeable lithium battery (abstract), comprising: a current collector (abstract), and an active material layer on the current collector (abstract), wherein the active material layer comprises polyethylene particles (0031), and the polyethylene particles have an average particle size (D50) of 1-4 .mu.m (0032; 0074; 0104) and the polyethylene particles have a ratio of a major axis length to a minor axis length of 2.0 (0223).
Hinoki et al., does not teach flake-shaped polyethylene particles.
Kawakami, teaches a battery electrode comprising polyethylene particles in the shape of flakes (col. 10, lines 35-47).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Kawakami into the teachings of Hinoki et al., because although Hinoki et al., does not teach the shape of the polyethylene particles, Kawakami teaches the various shapes of particles, including flake-shaped.
Hinoki and Kawakami do not teach flake-shaped polyethylene particles have a ratio of a major axis length to a minor axis length in a range from 2.4 to 4.5.
Ueda, teaches polyolefin particles having an aspect ratio of about 1.0 to 2.0 and are substantially spherical and is not limited to true spheres (0027) and average particle size of polyolefin particles is about 0.5 to 5 um (0027). Additionally, Ueda teaches a similar structure, wherein polyolefin particles (polyethylene) are attached on a layer of the negative electrode (abstract; 0026). The polyolefin particles may have an aspect ratio of 1 to 2 and have a size of 0.5 to 5um (generally flake-shaped) (0027). 
Thus, it would have been obvious to one having ordinary skill in the art to insert the teachings of Ueda into the teachings of Hinoki et al., and Kawakami because this aspect ratio provides a high compressive strength of the insulating layer (0092).
Yuichiro teaches a battery comprising a polyolefin powder (0009) and having an average aspect ratio of 3.1 or more (4.2 or less is preferable) (0058) (0009; Table 1; 0020; 0058).
Thus, it would have been obvious to one of ordinary skill to insert the teachings of Yuichiro into the teachings of Hinoki et al., Kawakami, and Ueda et al., because “the average aspect ratio is preferably 3.1 or more. When the average aspect ratio is less than 3.1, it becomes difficult to suppress deterioration of pellet strength and deterioration of high-rate discharge performance.
Although the upper limit of the average aspect ratio is not particularly limited, considering
that it is difficult to obtain polyethylene powder containing 50% by mass or more of particles
having an aspect ratio of 4 or more in terms of production, the average aspect ratio is
substantial. It can be said that 4.2 or less is preferable.” (0058).
Regarding claim 2, Hinoki et al., teaches the polyethylene particles have an average particle size (D50) of 2 .mu.m to 4 .mu.m (0032; 0074; 0104).Regarding claim 4, Hinoki et al., teaches the polyethylene particles have a thickness of 0.3 .mu.m to 4 .mu.m (0052; 0100; 0116; 0133).Regarding claim 5, Hinoki et al., teaches the active material layer comprises an active material and further comprises at least one selected from a conductive material (0076; 0081; 0199) and 
a binder (0077; 0079-0081). Regarding claim 6, Hinoki et al., teaches the polyethylene particles are included in an amount of 0.1 wt % to 5 wt % based on a total weight of the active material layer (0115).Regarding claim 7, Hinoki et al., teaches the electrode further comprises a coating layer (0097; 0144; 0147-0150), and the polyethylene particles are included in at least one selected from the active material layer (0079; 0083; 0087; 0201) and the coating layer (0097; 0144; 0147-0150). Regarding claim 8, Hinoki et al., teaches the polyethylene particles are included in the coating layer (0031; 0034; 0104; 0237; 0263).Regarding claim 9, Hinoki et al., teaches the coating layer further comprises inorganic particles (0011; 0013; 0016; 0020; 0024) and a binder (0077; 0079-0081; 0084; 0086). Regarding claim 10, Hinoki et al., teaches a weight ratio of the sum of the polyethylene particles and the inorganic particles to the binder is 80:20 to 99:1 (0029; 0074; 0111).  Regarding claim 11, Hinoki et al., teaches wherein a weight ratio of the polyethylene particles to the inorganic particles is 95:5 to 10:90 (0029; 0074; 0111). Regarding claim 12, Hinoki et al., teaches a rechargeable lithium battery comprising the electrode for a rechargeable lithium battery of claim 1 (abstract).

Response to Arguments
3.	Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. Applicant argues that “In the interest of advancing prosecution of the present application, claim 1 is amended herein to further recite (emphasis added), “the flake-shaped polyethylene particles have a ratio of a major axis length to a minor axis length in a range from 2.4 to 5.” Applicant submits that the cited references do not disclose, teach, or suggest at least these features.”
However, Yuichiro teaches a battery comprising a polyolefin powder (0009) and having an average aspect ratio of 3.1 or more (4.2 or less is preferable) (0058) (0009; Table 1; 0020; 0058).
Thus, it would have been obvious to one of ordinary skill to insert the teachings of Yuichiro into the teachings of Hinoki et al., Kawakami, and Ueda et al., because “the average aspect ratio is preferably 3.1 or more. When the average aspect ratio is less than 3.1, it becomes difficult to suppress deterioration of pellet strength and deterioration of high-rate discharge performance.
Although the upper limit of the average aspect ratio is not particularly limited, considering
that it is difficult to obtain polyethylene powder containing 50% by mass or more of particles
having an aspect ratio of 4 or more in terms of production, the average aspect ratio is
substantial. It can be said that 4.2 or less is preferable.” (0058).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoki et al., JP 2018-147672.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727